Citation Nr: 0012805	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Entitlement to service connection for bladder dysfunction, 
claimed to be secondary to the veteran's service-connected 
back disability.  

Entitlement to the assignment of a higher rating for chronic 
low back pain syndrome, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

REMAND

The veteran served on active duty from September 1978 to 
August 1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in January 1992 and 
November 1993.  The former decision established service 
connection for the back disability and assigned a 20 percent 
disability evaluation.  The latter decision denied secondary 
service connection for bladder dysfunction.  These claims 
were denied in a November 1996 Board decision.  The veteran 
appealed this determination to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court).  In January 1999, 
the Court vacated the Board's November 1996 decision and 
remanded the matters involved for further development.  In 
particular, the Court noted:

The record contains a second copy of a 
urology report which contains rewrites of 
phrases that were difficult to read in 
the original report.  The second copy 
indicates a "neurogenic" bladder versus 
what VA interpreted as a "normal" 
bladder.  The record does not make clear 
who submitted the modified second copy.  
Since there is an apparent conflict, a 
new examination should be order to obtain 
a clear opinion from a urologist on the 
issues of "neurogenic" bladder and 
secondary service connection.  

In addition, the Court noted that the record does not contain 
an adequate medical examination depicting the loss of range 
of motion due to pain.  DeLuca v. Brown, 8 Vet. App. 292 
(19995).  As a consequence, another VA examination was 
ordered.  

In addition, I note that Fenderson v. West, 12 Vet. App. 119 
(1999) held, in part, that the RO never issued a statement of 
the case concerning an appeal from the initial assignment of 
a disability evaluation, as the RO had characterized the 
issue in the statement of the case as one of entitlement to 
an increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  The veteran's case 
differs from Fenderson in that the appellant did file a 
timely substantive appeal concerning the initial rating to be 
assigned for the back disability.  The Board observes that 
the Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a notice of disagreement following the 
grant of service connection and the initial assignment of a 
disability evaluation from that of filing a notice of 
disagreement from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what she seeks is the assignment of a higher disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In view of  the foregoing, and to comply with the order of 
the Court, this case is remanded to the RO for the following 
actions:

1.  The RO should take all appropriate 
action to attempt to determine the origin 
of the second copy of the September 1993 
urology report.  In this regard, the RO 
should determine, if possible, who 
annotated the modified copy, the 
qualifications of that individual, and 
the date the annotation was accomplished.  
It appears that the modified copy may 
have been submitted at the May 1994 
hearing by a Hearing Officer at the RO.  
Thus, the RO should consider obtaining 
information from both the Hearing Officer 
and the appellant concerning the modified 
copy of the report.

2.  The RO should afford the veteran an 
examination by a urologist, as ordered by 
the Court, to determine the current 
nature and etiology of any existing 
bladder condition.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner is 
requested to determine whether or not the 
veteran has a neurogenic bladder.  The 
examiner should also express an opinion 
as to the probability that the veteran 
has an existing neurogenic bladder or any 
other urological condition was caused or 
worsened by the service connected back 
disability. 

3.  The veteran should be provided an 
examination to determine the current 
nature and severity of the service-
connected back disability.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to determine the degree of 
functional loss due to pain and weakness 
caused by the service-connected back 
disability.  The veteran's claims folder 
should be made available to the examiner 
for use in studying the case.  

4.  The RO then should review the 
veteran's claims in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and her representative should 
be provided with a supplemental statement 
of the case.

After the appellant and her representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



